UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5883 Dreyfus Index Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Stock Index Fund January 31, 2015 (Unaudited) Common Stocks98.2% Shares Value ($) Australia7.2% AGL Energy 30,304 333,681 ALS 15,390 57,981 Alumina 112,290 a 167,962 Amcor 54,243 535,652 AMP 131,408 585,383 APA Group 48,299 305,895 Asciano 43,860 204,067 ASX 8,643 255,479 Aurizon Holdings 93,932 358,964 AusNet Services 72,030 78,170 Australia & New Zealand Banking Group 124,461 3,175,650 Bank of Queensland 16,530 160,045 Bendigo & Adelaide Bank 21,277 220,395 BHP Billiton 144,992 3,352,592 Boral 34,041 147,229 Brambles 69,585 569,994 Caltex Australia 6,270 161,829 Coca-Cola Amatil 25,822 193,936 Cochlear 2,549 163,763 Commonwealth Bank of Australia 73,112 5,051,913 Computershare 20,349 182,879 Crown Resorts 16,028 168,555 CSL 21,118 1,438,384 Dexus Property Group 39,676 236,730 Federation Centres 64,376 150,878 Flight Centre Travel Group 2,140 62,532 Fortescue Metals Group 69,153 125,263 Goodman Group 80,762 382,662 GPT Group 79,310 277,727 Harvey Norman Holdings 21,349 65,256 Healthscope 46,800 98,235 Iluka Resources 20,315 111,497 Incitec Pivot 75,161 209,766 Insurance Australia Group 102,340 506,755 James Hardie Industries-CDI 20,721 207,479 Leighton Holdings 3,781 60,147 Lend Lease Group 24,424 315,424 Macquarie Group 12,835 614,711 Medibank Private 120,463 222,639 Metcash 34,689 39,108 Mirvac Group 165,195 246,857 National Australia Bank 106,843 2,943,834 Newcrest Mining 35,477 a 382,658 Novion Property Group 102,927 184,895 Orica 16,497 230,860 Origin Energy 49,071 406,795 Qantas Airways 19,563 a 39,405 QBE Insurance Group 59,719 488,613 Ramsay Health Care 5,864 269,833 REA Group 2,402 91,978 Rio Tinto 19,848 880,658 Santos 43,776 269,548 Scentre Group 243,136 a 714,593 Seek 15,531 213,768 Sonic Healthcare 16,149 235,766 Stockland 102,579 347,429 Suncorp Group 57,088 649,554 Sydney Airport 50,012 193,243 Tabcorp Holdings 33,277 117,968 Tatts Group 60,376 180,709 Telstra 194,481 980,673 Toll Holdings 28,622 136,630 TPG Telecom 11,417 59,002 Transurban Group 80,225 574,864 Treasury Wine Estates 32,787 124,603 Wesfarmers 50,869 1,715,844 Westfield 88,537 675,161 Westpac Banking 140,295 3,748,234 Woodside Petroleum 33,764 903,945 Woolworths 57,125 1,404,805 WorleyParsons 8,268 62,215 Austria.2% ANDRITZ 3,077 166,546 Erste Group Bank 12,952 280,844 IMMOFINANZ 37,529 a 85,790 OMV 6,042 149,717 Raiffeisen Bank International 4,550 53,349 Vienna Insurance Group 1,670 70,815 Voestalpine 5,210 184,422 Belgium1.3% Ageas 10,188 348,314 Anheuser-Busch InBev 36,274 4,427,567 Belgacom 7,132 265,367 Colruyt 3,021 139,303 Delhaize Group 4,428 367,486 Groupe Bruxelles Lambert 3,568 295,429 Groupe Bruxelles Lambert (STRIP) 236 a,b 0 KBC Groep 11,469 a 615,507 Solvay 2,748 375,065 Telenet Group Holding 2,488 a 137,910 UCB 5,652 439,137 Umicore 4,888 204,717 China.0% Yangzijiang Shipbuilding Holdings 91,000 Denmark1.5% AP Moller - Maersk, Cl. A 172 336,120 AP Moller - Maersk, Cl. B 317 640,320 Carlsberg, Cl. B 4,959 364,492 Coloplast, Cl. B 5,130 404,766 Danske Bank 29,060 751,558 DSV 7,535 237,212 ISS 3,859 113,930 Novo Nordisk, Cl. B 90,548 4,050,434 Novozymes, Cl. B 10,484 478,249 Pandora 5,100 365,622 TDC 38,185 282,962 Tryg 1,050 123,073 Vestas Wind Systems 9,852 a 384,865 William Demant Holding 1,152 a 87,444 Finland.9% Elisa 6,146 163,429 Fortum 20,487 436,647 Kone, Cl. B 14,048 632,487 Metso 5,095 154,427 Neste Oil 6,289 173,757 Nokia 166,836 1,284,538 Nokian Renkaat 5,391 132,950 Orion, Cl. B 4,426 145,860 Sampo, Cl. A 20,335 984,078 Stora Enso, Cl. R 25,073 242,946 UPM-Kymmene 24,084 422,776 Wartsila 6,890 319,969 France9.5% Accor 7,561 378,150 Aeroports de Paris 1,397 167,832 Air Liquide 15,592 1,970,291 Airbus Group 26,181 1,394,141 Alcatel-Lucent 128,583 a 448,531 Alstom 10,070 a 330,391 Altice 3,963 331,563 Arkema 2,875 205,974 Atos 3,641 268,549 AXA 82,187 1,933,287 BNP Paribas 47,867 2,525,025 Bollore 22,300 96,085 Bouygues 7,853 280,452 Bureau Veritas 9,852 209,267 Cap Gemini 6,530 474,732 Carrefour 27,684 867,500 Casino Guichard Perrachon 2,511 228,061 Christian Dior 2,514 435,603 Cie de St-Gobain 20,697 885,134 Cie Generale des Etablissements Michelin 8,505 832,345 CNP Assurances 6,982 122,755 Credit Agricole 46,356 550,774 Danone 26,232 1,763,497 Dassault Systemes 5,567 344,339 Edenred 9,672 278,693 Electricite de France 10,350 281,361 Essilor International 9,292 1,038,649 Eurazeo 1,904 133,747 Eutelsat Communications 7,008 240,790 Fonciere des Regions 1,253 128,626 GDF Suez 64,441 1,433,466 Gecina 1,323 173,535 Groupe Eurotunnel 21,449 288,246 Hermes International 1,151 390,579 ICADE 1,719 150,134 Iliad 1,107 257,280 Imerys 1,513 109,496 JCDecaux 2,555 92,056 Kering 3,368 681,902 Klepierre 7,641 360,659 L'Oreal 11,372 2,033,151 Lafarge 8,398 576,361 Lagardere 5,470 149,684 Legrand 11,818 634,896 LVMH Moet Hennessy Louis Vuitton 12,632 2,039,584 Natixis 41,535 264,485 Numericable - SFR 4,262 a 222,216 Orange 82,535 1,453,832 Pernod-Ricard 9,471 1,137,481 Peugeot 17,026 a 246,190 Publicis Groupe 8,528 639,366 Remy Cointreau 971 71,887 Renault 8,555 658,196 Rexel 12,502 234,107 Safran 12,026 802,082 Sanofi 53,631 4,940,691 Schneider Electric 23,776 1,791,394 SCOR 7,318 228,052 Societe BIC 1,379 196,014 Societe Generale 32,873 1,328,436 Sodexo 4,348 432,570 Suez Environnement 12,933 237,630 Technip 4,814 283,328 Thales 4,176 220,394 Total 96,529 4,987,150 Unibail-Rodamco 4,371 1,231,287 Valeo 3,444 488,091 Vallourec 4,458 97,267 Veolia Environnement 18,283 334,860 Vinci 21,796 1,151,642 Vivendi 54,054 a 1,283,479 Wendel 1,537 172,391 Zodiac Aerospace 8,322 276,791 Germany8.6% adidas 9,292 642,136 Allianz 20,607 3,407,514 Axel Springer 1,985 122,177 BASF 41,451 3,721,856 Bayer 37,286 5,387,758 Bayerische Motoren Werke 14,992 1,750,876 Beiersdorf 4,659 409,420 Brenntag 6,639 362,405 Celesio 1,846 54,741 Commerzbank 43,010 a 517,824 Continental 4,997 1,132,658 Daimler 43,446 3,948,587 Deutsche Annington Immobilien 11,192 389,491 Deutsche Bank 62,445 1,819,672 Deutsche Boerse 8,664 665,920 Deutsche Lufthansa 11,009 187,180 Deutsche Post 43,084 1,400,147 Deutsche Telekom 143,493 2,477,031 Deutsche Wohnen-BR 13,290 346,381 E.ON 89,105 1,379,791 Fraport Frankfurt Airport Services Worldwide 1,609 98,544 Fresenius & Co. 17,218 987,380 Fresenius Medical Care & Co. 9,607 712,657 GEA Group 8,253 375,120 Hannover Rueck 2,781 249,598 HeidelbergCement 6,489 478,195 Henkel & Co. 5,228 536,313 HUGO BOSS 1,825 235,460 Infineon Technologies 49,313 556,388 K+S 8,152 257,986 Kabel Deutschland Holding 981 a 133,549 LANXESS 3,947 189,697 Linde 8,414 1,615,250 MAN 1,628 173,730 Merck 5,923 593,247 METRO 6,767 a 208,714 Muenchener Rueckversicherungs 7,835 1,575,273 OSRAM Licht 4,089 a 188,535 ProSiebenSat.1 Media 10,000 444,244 RWE 21,707 603,507 SAP 41,628 2,721,932 Siemens 35,780 3,758,090 Symrise 5,653 371,093 Telefonica Deutschland Holding 28,741 a 160,076 ThyssenKrupp 20,788 a 542,210 TUI - New 8,014 a 138,572 TUI 11,782 a 208,872 United Internet 5,268 228,929 Volkswagen 1,312 292,208 Hong Kong3.1% AIA Group 543,800 3,146,898 ASM Pacific Technology 10,800 97,837 Bank of East Asia 56,350 232,915 BOC Hong Kong Holdings 169,500 592,694 Cathay Pacific Airways 52,000 121,066 Cheung Kong Holdings 62,000 1,176,042 Cheung Kong Infrastructure Holdings 27,000 221,776 CLP Holdings 86,288 767,630 First Pacific 120,250 121,996 Galaxy Entertainment Group 107,277 561,264 Hang Lung Properties 99,000 289,954 Hang Seng Bank 34,400 601,634 Henderson Land Development 49,041 348,513 HKT Trust 125,660 164,243 Hong Kong & China Gas 283,127 647,333 Hong Kong Exchanges & Clearing 49,400 1,133,100 Hutchison Whampoa 96,800 1,273,949 Hysan Development 28,000 135,110 Kerry Properties 29,500 104,261 Li & Fung 259,200 256,602 Link REIT 103,500 698,689 MTR 64,500 285,393 New World Development 243,048 288,835 Noble Group 188,963 148,321 NWS Holdings 60,000 111,564 PCCW 167,000 110,842 Power Assets Holdings 62,500 653,194 Shangri-La Asia 41,000 53,313 Sino Land 127,730 212,946 SJM Holdings 78,530 114,043 Sun Hung Kai Properties 72,699 1,180,475 Swire Pacific, Cl. A 27,500 367,564 Swire Properties 56,000 179,638 Techtronic Industries 57,365 187,580 Wharf Holdings 66,311 535,785 WH Group 152,000 a,c 86,031 Wheelock & Co. 43,000 242,933 Yue Yuen Industrial Holdings 32,300 119,952 Ireland.3% Bank of Ireland 1,228,951 a 371,493 CRH 33,709 811,186 Irish Bank Resolution 35,225 a,b 0 Kerry Group, Cl. A 6,927 502,330 Ryanair Holdings 4,000 a 46,967 Israel.5% Bank Hapoalim 48,286 214,960 Bank Leumi Le-Israel 60,234 a 201,186 Bezeq The Israeli Telecommunication 76,662 122,648 Delek Group 202 49,282 Israel 117 a 37,967 Israel Chemicals 18,647 134,029 Israel Discount Bank, Cl. A 1 a 1 Mizrahi Tefahot Bank 6,222 a 68,041 NICE-Systems 2,452 120,091 Teva Pharmaceutical Industries 38,048 2,164,822 Italy2.3% Assicurazioni Generali 52,102 1,099,690 Atlantia 18,499 476,112 Banca Monte dei Paschi di Siena 181,114 a 81,759 Banco Popolare Societa Cooperativa 16,630 a 209,366 CNH Industrial 43,714 332,039 Enel 293,320 1,326,130 Enel Green Power 81,547 160,882 Eni 115,102 1,955,362 EXOR 4,701 191,794 Fiat Chrysler Automobiles 40,560 a 534,235 Finmeccanica 18,554 a 202,597 Intesa Sanpaolo 527,373 1,541,150 Intesa Sanpaolo-RSP 38,317 97,577 Luxottica Group 7,753 461,055 Mediobanca 28,400 245,785 Pirelli & C. 11,602 164,094 Prysmian 8,493 156,793 Saipem 10,910 a 98,589 Snam 93,495 456,463 STMicroelectronics 30,016 250,572 Telecom Italia 464,174 a 538,796 Telecom Italia-RSP 270,919 256,223 Tenaris 20,192 284,793 Terna Rete Elettrica Nazionale 68,305 298,784 UniCredit 196,026 1,154,185 Unione di Banche Italiane 37,953 260,568 UnipolSai 36,547 101,198 Japan21.2% ABC-Mart 1,000 49,661 Acom 15,500 a 41,991 Advantest 6,400 81,445 Aeon 30,200 319,151 AEON Financial Service 5,360 96,391 AEON Mall 4,480 73,937 Air Water 7,000 120,525 Aisin Seiki 8,500 296,573 Ajinomoto 25,800 530,232 Alfresa Holdings 7,600 90,224 Amada 14,200 129,421 ANA Holdings 53,000 145,924 Aozora Bank 54,959 200,121 Asahi Glass 46,800 249,389 Asahi Group Holdings 17,700 577,659 Asahi Kasei 55,900 554,099 Asics 7,000 171,474 Astellas Pharma 97,295 1,497,507 Bandai Namco Holdings 7,750 157,011 Bank of Kyoto 14,000 117,379 Bank of Yokohama 50,000 269,689 Benesse Holdings 3,200 95,264 Bridgestone 29,000 1,160,475 Brother Industries 10,800 184,646 CALBEE 3,500 136,579 Canon 51,350 1,619,541 Casio Computer 9,300 145,677 Central Japan Railway 6,400 1,097,187 Chiba Bank 34,000 229,437 Chiyoda 6,000 46,270 Chubu Electric Power 28,500 a 376,684 Chugai Pharmaceutical 9,928 295,956 Chugoku Bank 6,400 91,065 Chugoku Electric Power 14,000 193,187 Citizen Holdings 12,400 98,408 COLOPL 2,100 47,825 Credit Saison 6,200 104,288 Dai Nippon Printing 25,800 232,230 Dai-ichi Life Insurance 47,400 635,561 Daicel 13,400 166,280 Daihatsu Motor 8,000 111,884 Daiichi Sankyo 28,683 415,588 Daikin Industries 10,500 732,514 Daito Trust Construction 3,300 366,414 Daiwa House Industry 27,300 503,122 Daiwa Securities Group 76,000 549,499 Denso 21,700 959,246 Dentsu 10,000 410,808 Don Quijote Holdings 2,800 202,724 East Japan Railway 14,900 1,151,158 Eisai 11,100 553,010 Electric Power Development 5,380 196,233 FamilyMart 2,617 112,892 FANUC 8,529 1,432,340 Fast Retailing 2,358 876,096 Fuji Electric 27,000 115,456 Fuji Heavy Industries 26,200 940,130 FUJIFILM Holdings 20,800 698,712 Fujitsu 85,800 452,978 Fukuoka Financial Group 33,000 164,734 GungHo Online Entertainment 19,400 65,843 Gunma Bank 19,000 124,845 Hachijuni Bank 20,000 131,884 Hakuhodo DY Holdings 11,200 111,422 Hamamatsu Photonics 3,200 150,947 Hankyu Hanshin Holdings 53,000 294,522 Hikari Tsushin 700 40,049 Hino Motors 12,100 171,796 Hirose Electric 1,300 155,995 Hiroshima Bank 25,000 124,237 Hisamitsu Pharmaceutical 2,400 81,548 Hitachi 218,900 1,655,322 Hitachi Chemical 4,000 80,573 Hitachi Construction Machinery 5,000 92,761 Hitachi High-Technologies 2,700 83,979 Hitachi Metals 10,000 163,180 Hokuhoku Financial Group 51,000 105,187 Hokuriku Electric Power 7,700 108,851 Honda Motor 73,759 2,224,366 Hoya 19,100 739,835 Hulic 10,800 97,563 Ibiden 6,300 94,701 Idemitsu Kosan 3,600 60,129 IHI 60,000 312,605 Iida Group Holdings 7,800 96,964 INPEX 38,300 428,658 Isetan Mitsukoshi Holdings 15,020 213,049 Isuzu Motors 26,900 357,276 ITOCHU 66,700 676,725 Itochu Techno-Solutions 900 32,071 Iyo Bank 11,000 126,976 J Front Retailing 9,900 126,358 Japan Airlines 5,200 174,567 Japan Display 14,800 a 51,665 Japan Exchange Group 11,700 272,024 Japan Prime Realty Investment 39 136,139 Japan Real Estate Investment 58 281,530 Japan Retail Fund Investment 113 244,327 Japan Tobacco 49,000 1,331,337 JFE Holdings 21,560 473,699 JGC 9,000 183,304 Joyo Bank 32,462 163,303 JSR 7,700 136,007 JTEKT 9,800 161,968 JX Holdings 103,976 383,365 Kajima 38,800 153,832 Kakaku.com 6,700 94,812 Kamigumi 9,400 93,790 Kaneka 12,000 73,454 Kansai Electric Power 32,799 a 316,987 Kansai Paint 10,000 174,245 Kao 23,500 1,030,109 Kawasaki Heavy Industries 65,000 311,709 KDDI 26,421 1,864,074 Keihan Electric Railway 21,000 127,242 Keikyu 20,000 155,761 Keio 25,000 203,197 Keisei Electric Railway 13,000 167,355 Keyence 2,085 970,622 Kikkoman 7,000 206,480 Kintetsu 80,354 283,287 Kirin Holdings 36,700 493,200 Kobe Steel 133,000 233,620 Koito Manufacturing 4,000 129,923 Komatsu 41,700 820,034 Konami 4,400 82,133 Konica Minolta 21,900 239,875 Kubota 51,000 757,282 Kuraray 16,600 208,551 Kurita Water Industries 4,800 102,400 Kyocera 14,700 646,368 Kyowa Hakko Kirin 10,705 122,003 Kyushu Electric Power 18,000 a 173,760 Lawson 3,000 196,010 LIXIL Group 11,924 232,752 M3 8,100 162,907 Mabuchi Motor 2,000 82,264 Makita 5,300 235,325 Marubeni 72,000 397,321 Marui Group 12,300 127,906 Maruichi Steel Tube 2,000 47,347 Mazda Motor 24,800 507,863 McDonald's Holdings Japan 3,000 65,776 Medipal Holdings 5,800 67,526 MEIJI Holdings 2,821 310,328 Minebea 15,000 231,771 Miraca Holdings 2,700 120,642 Mitsubishi 61,598 1,075,405 Mitsubishi Chemical Holdings 60,580 314,139 Mitsubishi Electric 88,000 1,018,522 Mitsubishi Estate 56,000 1,128,283 Mitsubishi Gas Chemical 16,000 72,445 Mitsubishi Heavy Industries 134,700 743,912 Mitsubishi Logistics 6,000 89,346 Mitsubishi Materials 55,000 173,593 Mitsubishi Motors 28,600 241,997 Mitsubishi Tanabe Pharma 9,200 145,340 Mitsubishi UFJ Financial Group 575,790 3,065,388 Mitsubishi UFJ Lease & Finance 24,300 105,324 Mitsui & Co. 77,600 984,786 Mitsui Chemicals 38,000 111,160 Mitsui Fudosan 42,286 1,070,156 Mitsui OSK Lines 52,000 175,684 Mixi 1,600 57,076 Mizuho Financial Group 1,044,900 1,716,658 MS&AD Insurance Group Holdings 22,857 555,998 Murata Manufacturing 9,000 971,048 Nabtesco 5,600 144,825 Nagoya Railroad 42,000 164,913 NEC 114,800 323,312 Nexon 4,600 45,280 NGK Insulators 11,000 221,256 NGK Spark Plug 7,926 234,148 NH Foods 8,000 197,753 NHK Spring 7,000 63,214 Nidec 9,800 667,431 Nikon 16,260 206,586 Nintendo 4,625 446,138 Nippon Building Fund 61 299,462 Nippon Electric Glass 17,085 88,287 Nippon Express 39,000 227,808 Nippon Paint Holdings 6,900 216,013 Nippon Prologis REIT 70 164,736 Nippon Steel & Sumitomo Metal 336,615 786,905 Nippon Telegraph & Telephone 17,100 1,015,255 Nippon Yusen 69,800 207,512 Nissan Motor 111,100 950,221 Nisshin Seifun Group 9,438 115,690 Nissin Foods Holdings 2,600 140,394 Nitori Holdings 3,300 186,650 Nitto Denko 6,900 411,981 NOK 4,600 131,836 Nomura Holdings 162,300 865,791 Nomura Real Estate Holdings 4,800 80,881 Nomura Research Institute 5,300 179,951 NSK 20,000 234,444 NTT Data 5,500 209,188 NTT DOCOMO 68,200 1,153,996 NTT Urban Development 5,500 52,535 Obayashi 30,000 190,312 Odakyu Electric Railway 28,000 272,396 Oji Holdings 35,000 132,279 Olympus 10,800 a 374,792 Omron 9,000 359,454 Ono Pharmaceutical 3,700 389,841 Oracle Japan 1,400 58,243 Oriental Land 2,300 553,230 ORIX 60,500 691,791 Osaka Gas 83,000 327,504 OTSUKA 2,100 72,399 Otsuka Holdings 17,100 529,101 Panasonic 98,395 1,115,962 Park24 3,800 65,045 Rakuten 35,700 494,932 Recruit Holdings 6,300 a 183,128 Resona Holdings 98,400 487,604 Ricoh 31,300 305,295 Rinnai 1,500 100,561 Rohm 4,300 276,828 Sankyo 2,200 79,130 Sanrio 2,100 51,564 Santen Pharmaceutical 3,300 204,789 SBI Holdings 7,830 83,204 Secom 9,400 545,631 Sega Sammy Holdings 7,484 97,490 Seibu Holdings 5,900 139,889 Seiko Epson 5,700 231,374 Sekisui Chemical 19,000 207,627 Sekisui House 25,600 330,534 Seven & i Holdings 33,560 1,229,174 Seven Bank 26,000 116,516 Sharp 70,000 a 136,988 Shikoku Electric Power 6,900 a 86,693 Shimadzu 12,000 124,597 Shimamura 1,000 88,750 Shimano 3,500 462,274 Shimizu 27,000 186,540 Shin-Etsu Chemical 18,300 1,212,173 Shinsei Bank 67,000 121,622 Shionogi & Co. 13,300 399,883 Shiseido 16,000 256,370 Shizuoka Bank 23,400 213,910 Showa Shell Sekiyu 8,500 83,083 SMC 2,500 671,174 SoftBank 43,400 2,545,549 Sompo Japan Nipponkoa Holdings 14,670 407,245 Sony 46,780 1,092,008 Sony Financial Holdings 7,000 97,321 Stanley Electric 6,600 146,818 Sumitomo 51,700 509,795 Sumitomo Chemical 69,000 271,947 Sumitomo Dainippon Pharma 6,900 72,670 Sumitomo Electric Industries 34,800 448,185 Sumitomo Heavy Industries 25,000 135,175 Sumitomo Metal Mining 23,000 328,737 Sumitomo Mitsui Financial Group 57,600 1,938,196 Sumitomo Mitsui Trust Holdings 152,640 534,517 Sumitomo Realty & Development 16,000 509,965 Sumitomo Rubber Industries 7,600 118,275 Suntory Beverage & Food 6,000 210,296 Suruga Bank 8,000 149,937 Suzuken 2,920 82,231 Suzuki Motor 16,000 506,531 Sysmex 6,300 281,205 T&D Holdings 26,300 296,643 Taiheiyo Cement 54,000 158,730 Taisei 46,000 267,225 Taisho Pharmaceutical Holdings 1,500 94,943 Taiyo Nippon Sanso 6,000 71,775 Takashimaya 12,000 105,301 Takeda Pharmaceutical 35,800 1,790,465 TDK 5,500 342,492 Teijin 40,000 119,063 Terumo 13,500 334,623 THK 5,500 133,847 Tobu Railway 46,000 220,654 Toho 5,400 122,228 Toho Gas 18,000 97,907 Tohoku Electric Power 19,700 247,920 Tokio Marine Holdings 30,900 1,078,217 Tokyo Electric Power 64,972 a 275,713 Tokyo Electron 7,700 548,086 Tokyo Gas 104,000 620,476 Tokyo Tatemono 17,000 114,791 Tokyu 49,820 329,706 Tokyu Fudosan Holdings 20,900 129,446 TonenGeneral Sekiyu 13,000 115,114 Toppan Printing 26,000 173,840 Toray Industries 67,000 571,013 Toshiba 180,000 720,368 TOTO 12,000 132,479 Toyo Seikan Group Holdings 7,100 91,350 Toyo Suisan Kaisha 4,000 140,972 Toyoda Gosei 2,400 52,949 Toyota Industries 7,300 391,315 Toyota Motor 123,257 7,935,090 Toyota Tsusho 10,000 237,270 Trend Micro 4,900 138,181 Unicharm 16,900 465,607 United Urban Investment 114 182,510 USS 9,800 153,651 West Japan Railway 7,500 385,857 Yahoo! Japan 61,100 206,104 Yakult Honsha 4,100 248,543 Yamada Denki 36,200 134,238 Yamaguchi Financial Group 9,000 93,714 Yamaha 7,200 105,203 Yamaha Motor 11,200 245,889 Yamato Holdings 16,800 380,436 Yamato Kogyo 1,800 46,413 Yamazaki Baking 6,000 88,395 Yaskawa Electric 11,300 144,576 Yokogawa Electric 8,800 92,274 Yokohama Rubber 9,000 84,748 Luxembourg.1% RTL Group 1,680 158,595 SES 13,578 495,116 Macau.1% MGM China Holdings 40,000 96,963 Sands China 107,813 521,418 Wynn Macau 69,200 190,388 Mexico.0% Fresnillo 10,059 Netherlands2.7% Aegon 83,604 597,016 Akzo Nobel 11,067 799,251 ASML Holding 16,190 1,699,719 Boskalis Westminster 3,945 174,797 Delta Lloyd 9,259 175,378 Gemalto 3,738 270,656 Heineken 10,218 761,920 Heineken Holding 4,485 294,001 ING Groep 174,453 a 2,170,372 Koninklijke Ahold 40,073 724,264 Koninklijke DSM 7,734 411,692 Koninklijke KPN 147,667 456,860 Koninklijke Philips 43,430 1,200,022 Koninklijke Vopak 2,912 162,881 NN Group 5,092 138,358 OCI 3,786 a 133,314 QIAGEN 9,940 a 228,460 Randstad Holding 5,773 304,868 Reed Elsevier 31,006 759,760 TNT Express 19,218 126,101 Unilever 73,554 3,196,777 Wolters Kluwer 13,949 417,467 New Zealand.2% Auckland International Airport 46,910 151,475 Contact Energy 16,082 82,549 Fletcher Building 31,140 189,194 Meridian Energy 52,186 72,462 Mighty River Power 29,098 70,968 Ryman Healthcare 16,781 100,453 Spark New Zealand 78,060 186,980 Norway.6% DNB 43,300 626,694 Gjensidige Forsikring 9,640 162,763 Norsk Hydro 62,385 366,148 Orkla 36,127 266,495 Seadrill 19,102 204,666 Statoil 50,852 848,036 Telenor 33,013 707,898 Yara International 7,988 415,735 Portugal.1% Banco Comercial Portugues, Cl. R 1,375,710 a 97,583 Banco Espirito Santo 118,053 a,b 13 Energias de Portugal 103,730 394,546 Galp Energia 16,122 169,897 Jeronimo Martins 10,446 112,544 Singapore1.5% Ascendas Real Estate Investment Trust 93,912 170,701 CapitaCommercial Trust 96,000 125,500 CapitaLand 116,500 298,698 CapitaMall Trust 117,000 180,720 City Developments 17,000 125,894 ComfortDelGro 92,700 196,424 DBS Group Holdings 76,588 1,115,500 Genting Singapore 289,327 230,032 Global Logistic Properties 136,843 255,545 Golden Agri-Resources 278,440 86,342 Hutchison Port Holdings Trust 265,000 189,101 Jardine Cycle & Carriage 4,422 137,728 Keppel 66,700 428,174 Keppel Land 35,000 117,090 Oversea-Chinese Banking 132,018 1,011,713 Sembcorp Industries 43,254 137,463 Sembcorp Marine 38,000 84,427 Singapore Airlines 25,733 240,180 Singapore Exchange 35,000 200,774 Singapore Press Holdings 69,075 210,625 Singapore Technologies Engineering 68,000 168,579 Singapore Telecommunications 355,951 1,071,672 StarHub 26,918 83,130 Suntec Real Estate Investment Trust 99,000 137,419 United Overseas Bank 58,112 993,145 UOL Group 21,111 112,476 Wilmar International 88,000 209,134 Spain3.2% Abertis Infraestructuras 18,198 356,379 ACS Actividades de Construccion y Servicios 7,646 265,521 Amadeus IT Holding, Cl. A 19,400 777,557 Banco Bilbao Vizcaya Argentaria 271,075 2,314,220 Banco de Sabadell 149,714 a 377,316 Banco Popular Espanol 77,192 325,569 Banco Santander 622,982 4,187,533 Bankia 207,019 a 270,358 Bankinter 32,111 222,660 CaixaBank 105,506 458,198 Distribuidora Internacional de Alimentacion 28,026 180,861 Enagas 9,024 286,247 Ferrovial 18,914 374,701 Gas Natural SDG 16,211 379,411 Grifols 6,799 285,176 Iberdrola 233,655 1,612,133 Inditex 48,562 1,432,489 Mapfre 38,979 130,976 Red Electrica 4,768 405,805 Repsol 46,651 833,195 Telefonica 190,298 2,851,786 Zardoya Otis 6,593 75,012 Sweden3.1% Alfa Laval 13,304 246,882 Assa Abloy, Cl. B 14,811 808,233 Atlas Copco, Cl. A 29,743 880,078 Atlas Copco, Cl. B 17,957 490,979 Boliden 11,860 185,718 Electrolux, Ser. B 10,732 331,946 Elekta, Cl. B 17,440 187,027 Ericsson, Cl. B 137,841 1,674,264 Getinge, Cl. B 9,507 234,313 Hennes & Mauritz, Cl. B 42,989 1,767,022 Hexagon, Cl. B 11,240 355,825 Husqvarna, Cl. B 20,375 141,349 ICA Gruppen 3,218 123,729 Industrivarden, Cl. C 7,189 128,011 Investment AB Kinnevik, Cl. B 10,364 309,272 Investor, Cl. B 20,224 735,578 Lundin Petroleum 8,991 a 116,463 Millicom International Cellular, SDR 2,952 188,053 Nordea Bank 137,531 1,743,997 Sandvik 49,094 514,131 Securitas, Cl. B 13,206 160,817 Skandinaviska Enskilda Banken, Cl. A 67,990 818,143 Skanska, Cl. B 17,185 380,401 SKF, Cl. B 18,283 430,799 Svenska Cellulosa, Cl. B 26,116 631,100 Svenska Handelsbanken, Cl. A 22,281 1,056,134 Swedbank, Cl. A 40,455 978,067 Swedish Match 9,404 305,935 Tele2, Cl. B 14,711 166,277 TeliaSonera 105,713 651,283 Volvo, Cl. B 69,969 818,060 Switzerland9.5% ABB 99,507 a 1,906,285 Actelion 4,558 a 504,336 Adecco 7,606 a 569,344 Aryzta 3,764 a 282,797 Baloise Holding 2,128 277,229 Barry Callebaut 84 a 83,818 Cie Financiere Richemont 23,619 1,962,755 Coca-Cola HBC-CDI 8,469 a 136,325 Credit Suisse Group 69,213 a 1,457,084 EMS-Chemie Holding 396 152,647 Geberit 1,653 566,085 Givaudan 422 a 770,841 Glencore 480,503 a 1,792,232 Holcim 10,164 a 711,335 Julius Baer Group 10,337 a 421,187 Kuehne + Nagel International 2,440 335,755 Lindt & Spruengli 5 314,794 Lindt & Spruengli-PC 44 228,982 Lonza Group 2,276 a 269,767 Nestle 145,253 11,125,932 Novartis 103,619 10,103,101 Pargesa Holding-BR 1,256 90,699 Partners Group Holding 802 213,826 Roche Holding 31,654 8,551,409 Schindler Holding 876 127,418 Schindler Holding-PC 1,967 292,067 SGS 252 478,723 Sika-BR 100 343,015 Sonova Holding 2,370 311,685 Sulzer 959 101,705 Swatch Group 2,074 152,188 Swatch Group-BR 1,371 546,095 Swiss Life Holding 1,420 a 317,317 Swiss Prime Site 2,618 a 227,315 Swiss Re 15,683 a 1,417,072 Swisscom 1,049 616,020 Syngenta 4,139 1,347,132 UBS Group 164,978 a 2,765,205 Zurich Insurance Group 6,757 a 2,243,099 United Kingdom20.4% 3i Group 45,270 312,486 Aberdeen Asset Management 39,934 262,464 Admiral Group 9,276 202,021 Aggreko 12,061 281,589 AMEC 16,968 203,237 Anglo American 62,300 1,041,784 Antofagasta 18,804 183,178 ArcelorMittal 46,092 439,152 ARM Holdings 63,882 996,832 Ashtead Group 23,009 376,129 Associated British Foods 15,815 735,671 AstraZeneca 56,965 4,051,074 Aviva 133,980 1,064,497 Babcock International Group 10,761 162,622 BAE Systems 143,413 1,093,749 Barclays 741,979 2,607,696 BG Group 154,277 2,055,785 BHP Billiton 95,542 2,080,431 BP 830,641 5,347,885 British American Tobacco 84,067 4,732,996 British Land 43,080 537,587 BT Group 367,962 2,312,890 Bunzl 15,415 439,754 Burberry Group 20,180 524,869 Capita 30,086 505,846 Carnival 8,328 373,565 Centrica 224,225 990,230 Cobham 51,208 251,303 Compass Group 74,734 1,293,932 Croda International 6,413 256,337 Diageo 113,413 3,359,421 Direct Line Insurance Group 68,975 324,315 Dixons Carphone 45,679 299,028 easyJet 7,546 211,364 Experian 44,387 782,975 Friends Life Group 65,590 392,852 G4S 69,165 296,912 GKN 75,793 419,317 GlaxoSmithKline 218,699 4,813,699 Hammerson 35,471 367,616 Hargreaves Lansdown 10,793 163,760 HSBC Holdings 862,848 7,900,641 ICAP 23,517 165,339 IMI 12,822 245,755 Imperial Tobacco Group 43,298 2,034,038 Inmarsat 19,204 241,026 InterContinental Hotels Group 10,893 436,046 International Consolidated Airlines Group 47,134 a 385,619 Intertek Group 6,956 239,446 Intu Properties 43,243 237,240 Investec 26,260 220,649 ITV 170,697 564,482 J Sainsbury 54,998 210,283 Johnson Matthey 9,326 457,350 Kingfisher 108,614 560,038 Land Securities Group 35,155 673,581 Legal & General Group 269,842 1,087,045 Lloyds Banking Group 2,578,915 a 2,862,364 London Stock Exchange Group 10,026 356,183 Marks & Spencer Group 73,189 533,549 Meggitt 35,607 288,511 Melrose Industries 45,173 180,158 Merlin Entertainments 21,070 c 127,763 National Grid 170,445 2,397,224 Next 7,001 761,770 Old Mutual 217,694 680,167 Pearson 36,382 739,059 Persimmon 13,614 a 325,023 Petrofac 12,065 127,820 Prudential 115,921 2,819,743 Randgold Resources 3,889 332,091 Reckitt Benckiser Group 29,371 2,487,559 Reed Elsevier 50,514 878,395 Rexam 32,409 207,012 Rio Tinto 57,506 2,532,982 Rolls-Royce Holdings 84,136 a 1,128,327 Royal Bank of Scotland Group 113,494 a 618,034 Royal Dutch Shell, Cl. A 177,750 5,438,702 Royal Dutch Shell, Cl. B 110,133 3,506,304 Royal Mail 27,821 181,892 RSA Insurance Group 44,836 a 306,298 SABMiller 43,717 2,381,851 Sage Group 46,544 335,514 Schroders 5,838 253,936 Segro 33,856 209,828 Severn Trent 11,109 359,895 Shire 26,676 1,949,878 Sky 45,891 640,583 Smith & Nephew 40,780 729,306 Smiths Group 16,974 287,302 Sports Direct International 11,250 a 120,175 SSE 43,525 1,053,944 Standard Chartered 111,941 1,493,524 Standard Life 106,208 642,662 Subsea 7 12,720 108,085 Tate & Lyle 21,771 222,226 Tesco 362,121 1,222,361 Travis Perkins 11,023 318,588 Tullow Oil 38,752 212,376 Unilever 58,000 2,555,404 United Utilities Group 31,375 484,740 Vodafone Group 1,195,476 4,210,432 Weir Group 9,166 231,676 Whitbread 8,082 608,424 William Hill 40,472 229,577 WM Morrison Supermarkets 98,998 266,737 Wolseley 11,833 687,002 WPP 58,702 1,294,118 United States.1% Transocean 17,063 Total Common Stocks (cost $499,452,078) Preferred Stocks.6% Germany Bayerische Motoren Werke 2,457 208,563 Fuchs Petrolub 2,998 123,581 Henkel & Co. 7,964 913,887 Porsche Automobil Holding 6,890 579,514 Volkswagen 7,362 1,648,893 Total Preferred Stocks (cost $2,246,514) Number of Rights.0% Rights Value ($) Australia.0% APA Group 11,935 a Spain.0% ACS Actividades de Construccion y Servicios 7,646 a 3,888 Banco Popular Espanol 77,172 a 1,395 Banco Santander 534,732 a 81,573 Total Rights (cost $106,024) Principal Short-Term Investments.2% Amount ($) Value ($) U.S. Treasury Bills; 0.05%, 6/4/15 (cost $1,124,813) 1,125,000 d Other Investment2.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $14,619,445) 14,619,445 e Total Investments (cost $517,548,874) % Liabilities, Less Cash and Receivables %) ) Net Assets % BR-Bearer Certificate CDI-Chess Depository Interest PC-Participation Certificate REIT-Real Estate Investment Trust RSP-Risparmio (Savings) Shares SDR-Swedish Depository Receipts STRIP-Separate Trading of Registered Interest and Principal of Securities a Non-income producing security. b The valuation of these securities has been determined in good faith by management under the direction of the Board of Directors. At January 31, 2015, the value of these securities amounted to $13 or less than .01% of net assets. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2015, these securities were valued at $213,794 or 0.04% of net assets. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. At January 31, 2015, net unrealized appreciation on investments was $59,938,186 of which $117,114,319 related to appreciated investment securities and $57,176,133 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 25.0 Consumer Discretionary 12.4 Industrial 12.4 Consumer Staples 11.5 Health Care 11.2 Materials 7.4 Energy 5.3 Telecommunication Services 5.1 Information Technology 4.7 Utilities 3.8 Short-Term/Money Market Investments 2.8 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2015 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 1/31/2015 ($) Financial Futures Long ASX SPI 200 Index 7 755,029 March 2015 26,069 Euro STOXX 50 53 2,005,706 March 2015 31,814 FTSE 100 Index 19 1,919,117 March 2015 17,008 TOPIX 12 1,445,457 March 2015 28,046 STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2015 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring: 2/4/2015 a 868,165 676,040 675,867 (173 ) 3/18/2015 b 803,400 650,901 623,533 (27,368 ) 3/18/2015 c 782,476 634,474 607,293 (27,181 ) 3/18/2015 d 1,464,000 1,190,500 1,136,236 (54,264 ) 3/18/2015 e 1,257,110 1,013,423 975,665 (37,758 ) 3/18/2015 f 988,388 813,047 767,105 (45,942 ) British Pound, Expiring: 2/3/2015 a 1,398,770 2,100,812 2,106,835 6,023 3/18/2015 a 269,424 422,268 405,676 (16,592 ) 3/18/2015 b 784,836 1,210,831 1,181,742 (29,089 ) 3/18/2015 c 1,410,194 2,185,803 2,123,354 (62,449 ) 3/18/2015 d 4,259,911 6,456,279 6,414,225 (42,054 ) 3/18/2015 e 455,400 708,840 685,704 (23,136 ) 3/18/2015 g 673,559 1,055,726 1,014,189 (41,537 ) Danish Krone, Expiring 2/3/2015 a 1,075,795 163,076 163,374 298 Euro, Expiring: 2/3/2015 a 2,506,531 2,828,495 2,832,367 3,872 2/4/2015 a 312,103 352,196 352,675 479 3/18/2015 c 1,744,177 2,111,054 1,971,742 (139,312 ) 3/18/2015 d 2,647,361 3,146,489 2,992,765 (153,724 ) 3/18/2015 e 565,700 686,480 639,507 (46,973 ) 3/18/2015 g 899,101 1,114,697 1,016,408 (98,289 ) 3/18/2015 h 4,404,967 5,189,553 4,979,688 (209,865 ) Hong Kong Dollar, Expiring 2/3/2015 a 2,629,145 339,098 339,144 46 Israeli Shekel, Expiring 2/3/2015 b 274,482 69,817 69,817 - Japanese Yen, Expiring: 2/4/2015 a 220,749,781 1,879,296 1,879,841 545 3/18/2015 b 165,811,997 1,401,584 1,412,763 11,179 3/18/2015 c 256,697,406 2,185,612 2,187,131 1,519 3/18/2015 d 530,138,838 4,468,212 4,516,925 48,713 3/18/2015 e 84,670,000 706,885 721,411 14,526 New Zealand Dollar, Expiring 2/4/2015 a 39,506 28,671 28,743 72 Norwegian Krone, Expiring 2/3/2015 a 1,029,121 132,781 133,204 423 Singapore Dollar, Expiring 2/4/2015 a 145,251 107,346 107,370 24 Swedish Krona, Expiring 2/3/2015 a 2,746,063 331,953 331,883 (70 ) Swiss Franc, Expiring 2/3/2015 a 828,011 899,963 901,776 1,813 Sales: Proceeds ($) Australian Dollar, Expiring: 3/18/2015 b 151,866 122,566 117,866 4,700 3/18/2015 c 1,564,714 1,279,997 1,214,402 65,595 3/18/2015 d 1,171,400 955,512 909,144 46,368 3/18/2015 i 1,575,831 1,223,816 1,223,030 786 3/18/2015 j 135,100 108,737 104,854 3,883 British Pound, Expiring: 3/18/2015 b 577,124 899,934 868,986 30,948 3/18/2015 c 2,512,998 3,822,827 3,783,866 38,961 3/18/2015 d 1,249,000 1,953,572 1,880,642 72,930 3/18/2015 e 326,100 501,463 491,015 10,448 3/18/2015 i 2,090,879 3,139,402 3,148,274 (8,872 ) 3/18/2015 j 129,700 197,579 195,292 2,287 Euro, Expiring: 2/3/2015 b 62,180 69,817 70,263 (446 ) 3/18/2015 b 489,542 590,545 553,414 37,131 3/18/2015 c 3,479,387 4,055,961 3,933,346 122,615 3/18/2015 d 1,844,900 2,295,840 2,085,606 210,234 3/18/2015 h 94,600 117,307 106,943 10,364 3/18/2015 i 3,018,600 3,407,607 3,412,440 (4,833 ) 3/18/2015 j 156,800 187,134 177,258 9,876 Japanese Yen, Expiring: 3/18/2015 b 56,345,000 469,059 480,074 (11,015 ) 3/18/2015 c 337,655,250 2,879,682 2,876,913 2,769 3/18/2015 d 71,030,000 599,228 605,194 (5,966 ) 3/18/2015 e 137,500,000 1,178,341 1,171,537 6,804 3/18/2015 i 294,410,692 2,507,469 2,508,458 (989 ) 3/18/2015 j 14,075,000 117,644 119,924 (2,280 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a HSBC b Bank of America c Citigroup d Royal Bank of Canada e UBS f Westpac Bank g JP Morgan Chase Bank h Goldman Sachs International i Bank of Montreal j Deutsche Bank The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ - 274,515 ++ - Equity Securities - Foreign Common Stocks+ - 557,892,593 ++ 13 ++ Equity Securities - Foreign Preferred Stocks+ - 3,474,438 ++ - Mutual Funds 14,619,445 - - U.S. Treasury - 1,124,934 - Rights+ - 101,122 - Other Financial Instruments: Financial Futures+++ 102,937 - - Forward Foreign Currency Exchange Contracts+++ - 766,231 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - (1,090,177 - ) + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. See note above for additional information. +++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end January 31, 2015 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus S&P 500 Index Fund January 31, 2015 (Unaudited) Common Stocks97.9% Shares Value ($) Automobiles & Components1.0% BorgWarner 34,014 1,837,096 Delphi Automotive 45,057 3,096,768 Ford Motor 592,235 8,711,777 General Motors 207,679 6,774,489 Goodyear Tire & Rubber 39,972 968,921 Harley-Davidson 33,461 2,064,544 Johnson Controls 101,928 4,736,594 Banks5.5% Bank of America 1,616,700 24,493,005 BB&T 110,113 3,885,888 Citigroup 465,660 21,862,737 Comerica 27,913 1,158,390 Fifth Third Bancorp 124,158 2,147,933 Hudson City Bancorp 75,009 672,831 Huntington Bancshares 121,163 1,214,053 JPMorgan Chase & Co. 574,783 31,256,700 KeyCorp 137,421 1,785,099 M&T Bank 20,366 2,304,617 People's United Financial 51,257 a 721,186 PNC Financial Services Group 80,973 6,845,457 Regions Financial 206,736 1,798,603 SunTrust Banks 79,367 3,049,280 U.S. Bancorp 274,724 11,513,683 Wells Fargo & Co. 725,913 37,689,403 Zions Bancorporation 33,099 793,052 Capital Goods7.3% 3M 98,438 15,976,487 Allegion 15,171 819,386 AMETEK 36,831 1,764,205 Boeing 101,810 14,800,120 Caterpillar 93,158 7,449,845 Cummins 26,368 3,677,281 Danaher 94,073 7,749,734 Deere & Co. 54,835 4,671,394 Dover 26,149 1,831,476 Eaton 73,933 4,664,433 Emerson Electric 108,353 6,169,620 Fastenal 40,842 a 1,813,385 Flowserve 19,893 1,083,970 Fluor 24,629 1,319,868 General Dynamics 48,444 6,453,225 General Electric 1,544,170 36,890,221 Honeywell International 120,179 11,748,699 Illinois Tool Works 56,064 5,218,998 Ingersoll-Rand 41,300 2,742,320 Jacobs Engineering Group 18,643 b 710,298 Joy Global 15,730 659,716 L-3 Communications Holdings 13,669 1,682,927 Lockheed Martin 41,322 7,783,825 Masco 54,904 1,363,815 Northrop Grumman 30,892 4,848,499 PACCAR 54,950 3,303,044 Pall 16,831 1,628,568 Parker Hannifin 23,043 2,683,588 Pentair 27,944 1,727,219 Precision Castparts 21,815 4,365,181 Quanta Services 33,287 b 881,440 Raytheon 47,193 4,721,660 Rockwell Automation 21,514 2,343,305 Rockwell Collins 19,828 1,697,673 Roper Industries 15,413 2,378,842 Snap-on 8,890 1,179,792 Stanley Black & Decker 24,725 2,315,496 Textron 43,549 1,853,445 United Rentals 15,519 b 1,285,749 United Technologies 130,222 14,946,881 W.W. Grainger 9,129 2,152,983 Xylem 26,291 896,523 Commercial & Professional Services.6% ADT 25,069 a 862,374 Cintas 14,753 1,161,061 Dun & Bradstreet 5,080 584,759 Equifax 18,254 1,541,733 Nielsen 49,473 2,155,044 Pitney Bowes 33,134 794,553 Republic Services 37,530 1,489,190 Robert Half International 21,748 1,262,689 Stericycle 13,568 b 1,781,343 Tyco International 64,705 2,640,611 Waste Management 64,827 3,334,053 Consumer Durables & Apparel1.3% Coach 42,482 1,579,906 D.R. Horton 48,467 1,188,411 Fossil Group 7,121 b 696,434 Garmin 19,207 1,005,679 Harman International Industries 9,928 1,286,967 Hasbro 16,767 a 920,844 Leggett & Platt 21,061 897,830 Lennar, Cl. A 28,095 1,261,746 Mattel 51,402 1,382,714 Michael Kors Holdings 31,602 b 2,237,106 Mohawk Industries 9,190 b 1,516,718 Newell Rubbermaid 43,211 1,593,190 NIKE, Cl. B 107,085 9,878,591 PulteGroup 51,608 1,062,609 PVH 12,256 1,351,347 Ralph Lauren 9,021 1,505,515 Under Armour, Cl. A 26,290 b 1,894,983 VF 54,488 3,779,833 Whirlpool 12,211 2,430,966 Consumer Services1.7% Carnival 70,979 3,120,237 Chipotle Mexican Grill 4,798 b 3,405,812 Darden Restaurants 21,127 1,296,775 H&R Block 43,097 1,477,365 Marriott International, Cl. A 33,670 2,508,415 McDonald's 149,455 13,815,620 Royal Caribbean Cruises 26,551 2,005,928 Starbucks 115,148 10,078,904 Starwood Hotels & Resorts Worldwide 27,425 c 1,973,777 Wyndham Worldwide 19,557 1,638,681 Wynn Resorts 12,968 1,918,616 Yum! Brands 66,933 4,837,917 Diversified Financials5.0% Affiliated Managers Group 8,298 b 1,705,405 American Express 136,624 11,024,191 Ameriprise Financial 28,184 3,521,309 Bank of New York Mellon 175,950 6,334,200 Berkshire Hathaway, Cl. B 280,419 b 40,355,098 BlackRock 19,602 6,674,677 Capital One Financial 85,552 6,263,262 Charles Schwab 175,890 4,569,622 CME Group 49,259 4,201,793 Discover Financial Services 69,352 3,771,362 E*TRADE Financial 47,061 b 1,084,756 Franklin Resources 59,829 3,082,988 Goldman Sachs Group 62,186 10,721,488 Intercontinental Exchange 17,496 3,599,452 Invesco 64,933 2,384,989 Legg Mason 16,388 908,551 Leucadia National 50,704 1,149,460 McGraw-Hill Financial 42,031 3,759,253 Moody's 28,327 2,587,105 Morgan Stanley 234,215 7,918,809 NASDAQ OMX Group 19,205 875,748 Navient 64,265 1,268,591 Northern Trust 33,276 2,175,585 State Street 63,886 4,568,488 T. Rowe Price Group 40,201 3,164,623 Energy8.1% Anadarko Petroleum 77,591 6,343,064 Apache 59,269 3,708,461 Baker Hughes 67,137 3,893,275 Cabot Oil & Gas 65,501 1,735,777 Cameron International 29,089 b 1,302,605 Chesapeake Energy 77,132 1,479,392 Chevron 290,649 29,800,242 Cimarex Energy 13,930 1,437,576 ConocoPhillips 189,005 11,903,535 CONSOL Energy 37,022 1,071,787 Denbury Resources 59,315 a 409,274 Devon Energy 59,638 3,594,382 Diamond Offshore Drilling 8,607 a 271,379 Ensco, Cl. A 37,589 1,053,996 EOG Resources 84,327 7,507,633 EQT 22,625 1,684,205 Exxon Mobil 651,306 56,937,171 FMC Technologies 36,831 b 1,380,426 Halliburton 129,696 5,186,543 Helmerich & Payne 17,332 1,032,294 Hess 39,264 2,649,927 Kinder Morgan 260,805 10,706,045 Marathon Oil 101,987 2,712,854 Marathon Petroleum 42,810 3,963,778 Murphy Oil 24,395 1,095,579 Nabors Industries 44,761 515,199 National Oilwell Varco 66,881 3,640,333 Newfield Exploration 22,823 b 679,669 Noble 41,054 a 665,896 Noble Energy 56,921 2,717,409 Occidental Petroleum 118,975 9,518,000 ONEOK 33,331 1,467,564 Phillips 66 84,786 5,962,152 Pioneer Natural Resources 22,669 3,412,365 QEP Resources 28,011 566,382 Range Resources 26,647 1,232,957 Schlumberger 197,683 16,287,102 Southwestern Energy 51,961 b 1,288,113 Spectra Energy 104,130 3,482,107 Tesoro 20,121 1,644,489 Transocean 54,559 a 889,312 Valero Energy 79,651 4,211,945 Williams 104,712 4,592,668 Food & Staples Retailing2.5% Costco Wholesale 67,165 9,603,923 CVS Health 176,110 17,286,958 Kroger 75,127 5,187,519 Sysco 91,032 3,565,723 Wal-Mart Stores 242,705 20,625,071 Walgreens Boots Alliance 133,484 9,844,445 Whole Foods Market 54,293 2,828,394 Food, Beverage & Tobacco5.3% Altria Group 303,566 16,119,355 Archer-Daniels-Midland 100,986 4,708,977 Brown-Forman, Cl. B 23,471 2,085,868 Campbell Soup 28,353 1,296,866 Coca-Cola 605,943 24,946,673 Coca-Cola Enterprises 33,754 1,421,043 ConAgra Foods 67,129 2,378,380 Constellation Brands, Cl. A 25,274 b 2,791,513 Dr. Pepper Snapple Group 29,955 2,314,623 General Mills 92,377 4,847,945 Hershey 22,945 2,345,208 Hormel Foods 19,643 1,006,114 J.M. Smucker 16,104 1,661,128 Kellogg 39,410 2,584,508 Keurig Green Mountain 18,786 2,302,412 Kraft Foods Group 90,160 5,891,054 Lorillard 55,964 3,671,798 McCormick & Co. 20,030 1,429,942 Mead Johnson Nutrition 30,723 3,025,908 Molson Coors Brewing, Cl. B 24,957 1,894,985 Mondelez International, Cl. A 258,506 9,109,751 Monster Beverage 22,130 b 2,588,103 PepsiCo 230,000 21,569,400 Philip Morris International 238,739 19,156,417 Reynolds American 48,576 3,300,739 Tyson Foods, Cl. A 43,755 1,708,195 Health Care Equipment & Services4.8% Abbott Laboratories 231,085 10,343,365 Aetna 53,803 4,940,191 AmerisourceBergen 32,095 3,050,630 Anthem 41,314 5,575,737 Baxter International 83,016 5,836,855 Becton Dickinson & Co. 29,340 4,051,267 Boston Scientific 208,633 b 3,089,855 C.R. Bard 11,681 1,997,801 Cardinal Health 50,579 4,207,667 CareFusion 31,010 b 1,838,893 Cerner 47,845 b 3,174,516 Cigna 39,979 4,270,957 DaVita HealthCare Partners 26,992 b 2,026,020 DENTSPLY International 21,622 1,081,641 Edwards Lifesciences 16,133 b 2,022,272 Express Scripts Holding 112,934 b 9,114,903 HCA Holdings 46,667 b 3,304,024 Humana 23,755 3,478,682 Intuitive Surgical 5,664 b 2,800,735 Laboratory Corporation of America Holdings 13,091 b 1,502,585 McKesson 35,682 7,587,777 Medtronic 217,684 15,542,662 Patterson 11,984 600,279 Quest Diagnostics 22,426 1,593,816 St. Jude Medical 43,175 2,843,937 Stryker 46,500 4,233,825 Tenet Healthcare 16,340 b 690,855 UnitedHealth Group 147,414 15,662,737 Universal Health Services, Cl. B 13,429 1,376,875 Varian Medical Systems 15,850 b 1,467,076 Zimmer Holdings 25,586 2,868,191 Household & Personal Products2.0% Avon Products 67,707 524,052 Clorox 20,209 2,156,502 Colgate-Palmolive 131,424 8,873,748 Estee Lauder, Cl. A 35,428 2,500,863 Kimberly-Clark 57,070 6,161,277 Procter & Gamble 415,491 35,021,736 Insurance2.6% ACE 50,800 5,484,368 Aflac 70,048 3,998,340 Allstate 65,257 4,554,286 American International Group 214,918 10,503,043 Aon 44,321 3,991,106 Assurant 9,858 626,082 Chubb 36,594 3,582,553 Cincinnati Financial 22,607 1,141,880 Genworth Financial, Cl. A 80,562 b 562,323 Hartford Financial Services Group 65,120 2,533,168 Lincoln National 41,010 2,049,680 Loews 47,840 1,830,358 Marsh & McLennan 82,740 4,448,930 MetLife 174,814 8,128,851 Principal Financial Group 40,997 1,923,989 Progressive 82,631 2,144,274 Prudential Financial 70,166 5,324,196 Torchmark 20,403 1,021,578 Travelers 50,729 5,215,956 Unum Group 36,918 1,146,673 XL Group 37,835 1,304,929 Materials3.1% Air Products & Chemicals 29,404 4,281,516 Airgas 10,791 1,215,498 Alcoa 182,377 2,854,200 Allegheny Technologies 18,249 520,644 Avery Dennison 13,938 728,539 Ball 21,809 1,381,164 CF Industries Holdings 7,602 2,321,499 Dow Chemical 170,475 7,698,651 E.I. du Pont de Nemours & Co. 139,026 9,900,041 Eastman Chemical 23,370 1,656,699 Ecolab 41,294 4,285,078 FMC 21,628 1,243,610 Freeport-McMoRan 162,034 2,723,792 International Flavors & Fragrances 12,462 1,322,343 International Paper 64,500 3,396,570 LyondellBasell Industries, Cl. A 63,594 5,029,649 Martin Marietta Materials 8,941 963,303 MeadWestvaco 24,188 1,216,173 Monsanto 74,489 8,788,212 Mosaic 47,402 2,308,003 Newmont Mining 73,416 1,846,412 Nucor 47,999 2,095,156 Owens-Illinois 26,619 b 621,554 PPG Industries 20,996 4,679,588 Praxair 44,620 5,380,726 Sealed Air 30,981 1,254,730 Sherwin-Williams 12,449 3,377,040 Sigma-Aldrich 18,661 2,566,261 Vulcan Materials 21,115 1,488,819 Media3.3% Cablevision Systems (NY Group), Cl. A 33,833 640,120 CBS, Cl. B 72,859 3,993,402 Comcast, Cl. A 395,951 21,042,816 DIRECTV 77,284 b 6,590,780 Discovery Communications, Cl. A 24,298 b 704,278 Discovery Communications, Cl. C 40,121 b 1,118,573 Gannett 36,017 1,116,887 Interpublic Group of Companies 61,169 1,219,710 News Corp., Cl. A 80,582 b 1,199,866 Omnicom Group 38,351 2,791,953 Scripps Networks Interactive, Cl. A 15,955 1,134,241 Time Warner 128,696 10,029,279 Time Warner Cable 42,976 5,850,323 Twenty-First Century Fox, Cl. A 285,334 9,461,675 Viacom, Cl. B 56,474 3,638,055 Walt Disney 239,761 21,808,661 Pharmaceuticals, Biotech & Life Sciences9.8% AbbVie 244,745 14,770,361 Actavis 40,679 b 10,842,581 Agilent Technologies 50,005 1,888,689 Alexion Pharmaceuticals 30,362 b 5,563,533 Allergan 45,709 10,022,155 Amgen 116,876 17,795,540 Biogen Idec 36,257 b 14,109,774 Bristol-Myers Squibb 254,780 15,355,591 Celgene 122,657 b 14,615,808 Eli Lilly & Co. 150,373 10,826,856 Endo International 23,636 b 1,881,662 Gilead Sciences 231,857 b 24,305,569 Hospira 26,634 b 1,689,395 Johnson & Johnson 430,457 43,105,964 Mallinckrodt 18,480 b 1,958,695 Merck & Co. 438,200 26,414,696 Mylan 58,082 b 3,087,058 PerkinElmer 17,539 801,708 Perrigo Company 21,442 3,253,609 Pfizer 968,648 30,270,250 Regeneron Pharmaceuticals 11,352 b 4,729,924 Thermo Fisher Scientific 61,556 7,707,427 Vertex Pharmaceuticals 36,783 b 4,051,280 Waters 12,580 b 1,497,649 Zoetis 76,301 3,260,342 Real Estate2.6% American Tower 60,725 c 5,887,289 Apartment Investment & Management, Cl. A 22,586 c 900,278 AvalonBay Communities 20,685 c 3,578,298 Boston Properties 23,685 c 3,287,478 CBRE Group, Cl. A 44,192 b 1,429,169 Crown Castle International 51,021 4,413,827 Equity Residential 55,378 c 4,297,887 Essex Property Trust 10,060 c 2,274,063 General Growth Properties 96,874 c 2,923,657 HCP 69,857 c 3,303,538 Health Care 51,136 c 4,190,595 Host Hotels & Resorts 116,998 c 2,678,084 Iron Mountain 29,029 1,156,515 Kimco Realty 61,216 c 1,692,622 Macerich 21,721 c 1,868,223 Plum Creek Timber 27,112 c 1,207,026 Prologis 76,098 c 3,435,064 Public Storage 22,532 c 4,525,327 Simon Property Group 47,823 c 9,500,517 Ventas 49,241 c 3,929,924 Vornado Realty Trust 27,638 c 3,052,341 Weyerhaeuser 79,211 c 2,839,714 Retailing4.5% Amazon.com 58,332 b 20,680,444 AutoNation 11,051 b 658,861 AutoZone 4,954 b 2,957,340 Bed Bath & Beyond 28,395 b 2,123,094 Best Buy 43,424 1,528,525 CarMax 32,343 b 2,008,500 Dollar General 46,176 b 3,096,563 Dollar Tree 30,888 b 2,196,137 Expedia 15,284 1,313,354 Family Dollar Stores 13,963 1,062,584 GameStop, Cl. A 14,788 a 521,277 Gap 42,299 1,742,296 Genuine Parts 23,588 2,192,269 Home Depot 202,516 21,146,721 Kohl's 30,880 1,844,154 L Brands 38,075 3,222,287 Lowe's 149,296 10,116,297 Macy's 53,490 3,416,941 Netflix 9,506 b 4,199,751 Nordstrom 21,440 1,633,728 O'Reilly Automotive 16,071 b 3,011,063 PetSmart 14,504 1,185,049 Priceline Group 8,057 b 8,133,380 Ross Stores 33,030 3,029,181 Staples 95,423 1,626,962 Target 98,016 7,214,958 The TJX Companies 106,008 6,990,168 Tiffany & Co. 17,877 1,548,863 Tractor Supply 21,214 1,721,940 TripAdvisor 17,759 b 1,190,031 Urban Outfitters 15,452 b 538,657 Semiconductors & Semiconductor Equipment2.3% Altera 46,481 1,530,387 Analog Devices 48,482 2,526,155 Applied Materials 186,361 4,256,485 Avago Technologies 38,636 3,974,872 Broadcom, Cl. A 82,051 3,481,834 First Solar 11,591 b 490,531 Intel 743,236 24,556,517 KLA-Tencor 25,943 1,594,716 Lam Research 25,399 1,941,500 Linear Technology 36,338 1,633,030 Microchip Technology 29,485 a 1,329,774 Micron Technology 164,375 b 4,810,434 NVIDIA 81,385 1,562,999 Texas Instruments 162,543 8,687,923 Xilinx 42,027 1,621,192 Software & Services10.0% Accenture, Cl. A 96,560 8,113,937 Adobe Systems 72,520 b 5,085,828 Akamai Technologies 27,865 b 1,620,489 Alliance Data Systems 10,077 b 2,910,540 Autodesk 35,674 b 1,926,574 Automatic Data Processing 73,842 6,094,180 CA 47,554 1,440,886 Citrix Systems 25,516 b 1,512,078 Cognizant Technology Solutions, Cl. A 95,045 b 5,144,786 Computer Sciences 22,357 1,356,623 eBay 173,470 b 9,193,910 Electronic Arts 49,238 b 2,701,197 Facebook, Cl. A 321,387 b 24,396,487 Fidelity National Information Services 44,100 2,753,163 Fiserv 37,639 b 2,729,957 Google, Cl. A 43,810 b 23,550,066 Google, Cl. C 43,769 b 23,395,406 International Business Machines 141,455 21,686,466 Intuit 44,868 3,895,440 MasterCard, Cl. A 150,463 12,342,480 Microsoft 1,267,808 51,219,443 Oracle 497,145 20,825,404 Paychex 51,848 2,346,640 Red Hat 29,561 b 1,885,696 salesforce.com 89,827 b 5,070,734 Symantec 106,772 2,644,742 Teradata 22,076 a,b 983,707 Total System Services 27,248 963,762 VeriSign 16,174 a,b 881,160 Visa, Cl. A 75,052 19,131,505 Western Union 79,127 1,345,159 Xerox 170,340 2,243,378 Yahoo! 135,573 b 5,963,856 Technology Hardware & Equipment6.8% Amphenol, Cl. A 47,705 2,562,236 Apple 902,223 105,704,447 Cisco Systems 785,860 20,719,199 Corning 199,435 4,740,570 EMC 313,130 8,119,461 F5 Networks 11,439 b 1,276,821 FLIR Systems 21,125 637,975 Harris 15,193 1,019,906 Hewlett-Packard 286,485 10,350,703 Juniper Networks 61,048 1,387,621 Motorola Solutions 33,570 2,095,104 NetApp 46,677 1,764,391 QUALCOMM 255,463 15,956,219 SanDisk 33,580 2,549,058 Seagate Technology 50,603 2,856,033 TE Connectivity 63,800 4,235,682 Western Digital 33,337 3,241,357 Telecommunication Services2.3% AT&T 797,344 26,248,564 CenturyLink 90,086 3,348,497 Frontier Communications 159,972 1,074,212 Level 3 Communications 44,267 b 2,201,841 Verizon Communications 637,960 29,161,152 Windstream Holdings 92,271 a 733,554 Transportation2.1% C.H. Robinson Worldwide 22,929 1,633,003 CSX 152,388 5,074,520 Delta Air Lines 128,217 6,065,946 Expeditors International of Washington 29,107 1,271,394 FedEx 40,535 6,854,874 Kansas City Southern 17,327 1,907,529 Norfolk Southern 47,360 4,829,299 Ryder System 7,995 661,906 Southwest Airlines 103,788 4,689,142 Union Pacific 136,577 16,008,190 United Parcel Service, Cl. B 107,004 10,576,275 Utilities3.4% AES 105,234 1,285,959 AGL Resources 18,391 1,036,885 Ameren 37,509 1,698,408 American Electric Power 76,016 4,774,565 CenterPoint Energy 63,404 1,463,998 CMS Energy 40,488 1,527,612 Consolidated Edison 46,123 3,195,401 Dominion Resources 89,852 6,908,720 DTE Energy 27,799 2,492,458 Duke Energy 108,838 9,484,143 Edison International 50,444 3,437,759 Entergy 28,592 2,502,086 Exelon 131,507 4,739,512 FirstEnergy 64,725 2,610,359 Integrys Energy Group 13,074 1,060,301 NextEra Energy 67,166 7,337,214 NiSource 50,286 2,175,372 Northeast Utilities 47,757 2,654,334 NRG Energy 53,105 1,309,569 Pepco Holdings 41,023 1,126,081 PG&E 72,580 4,268,430 Pinnacle West Capital 17,561 1,232,431 PPL 101,338 3,597,499 Public Service Enterprise Group 76,999 3,286,317 SCANA 20,873 a 1,331,071 Sempra Energy 36,004 4,029,568 Southern 138,462 7,022,793 TECO Energy 36,163 771,357 Wisconsin Energy 34,910 1,946,931 Xcel Energy 79,523 2,984,498 Total Common Stocks (cost $1,060,049,416) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.06%, 6/4/15 (cost $3,049,407) 3,050,000 d Other Investment1.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $52,969,029) 52,969,029 e Investment of Cash Collateral for Securities Loaned.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $6,170,606) 6,170,606 e Total Investments (cost $1,122,238,458) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At January 31, 2015, the value of the fund's securities on loan was $11,945,692 and the value of the collateral held by the fund was $12,367,977, consisting of cash collateral of $6,170,606 and U.S. Government and Agency securities valued at $6,197,371. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. At January 31, 2015, net unrealized appreciation on investments was $1,661,798,413 of which $1,686,621,203 related to appreciated investment securities and $24,822,790 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 10.0 Pharmaceuticals, Biotech & Life Sciences 9.8 Energy 8.1 Capital Goods 7.3 Technology Hardware & Equipment 6.8 Banks 5.5 Food, Beverage & Tobacco 5.3 Diversified Financials 5.0 Health Care Equipment & Services 4.8 Retailing 4.5 Utilities 3.4 Media 3.3 Materials 3.1 Insurance 2.6 Real Estate 2.6 Food & Staples Retailing 2.5 Semiconductors & Semiconductor Equipment 2.3 Telecommunication Services 2.3 Short-Term/Money Market Investments 2.2 Transportation 2.1 Household & Personal Products 2.0 Consumer Services 1.7 Consumer Durables & Apparel 1.3 Automobiles & Components 1.0 Commercial & Professional Services .6 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2015 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2015 ($) Financial Futures Long Standard & Poor's 500 E-mini 581 57,763,020 March 2015 ) The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 2,714,581,442 - - Equity Securities - Foreign Common Stocks+ 7,265,974 - - Mutual Funds 59,139,635 - - U.S. Treasury - 3,049,820 - Liabilities ($) Other Financial Instruments: Financial Futures++ (831,669 ) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end January 31, 2015 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Smallcap Stock Index Fund January 31, 2015 (Unaudited) Common Stocks99.1% Shares Value ($) Automobiles & Components.6% Dorman Products 78,281 a,b 3,579,790 Drew Industries 57,280 b 2,880,038 Standard Motor Products 53,229 1,940,729 Superior Industries International 30,050 548,413 Winnebago Industries 66,696 1,326,583 Banks8.4% Astoria Financial 226,837 2,774,217 Bank Mutual 165,021 1,051,184 Bank of the Ozarks 155,517 5,043,416 Banner 65,139 2,630,313 BBCN Bancorp 185,555 2,402,937 BofI Holding 29,392 b 2,479,509 Boston Private Financial Holdings 253,456 2,788,016 Brookline Bancorp 126,998 1,219,181 Cardinal Financial 55,292 984,751 Central Pacific Financial 70,980 1,489,160 City Holding 37,313 a 1,579,459 Columbia Banking System 121,171 3,081,379 Community Bank System 92,193 3,100,451 CVB Financial 284,178 4,151,841 Dime Community Bancshares 49,857 735,889 F.N.B. 415,507 4,986,084 First BanCorp 336,333 b 1,846,468 First Commonwealth Financial 283,544 2,237,162 First Financial Bancorp 153,551 2,536,663 First Financial Bankshares 158,776 a 3,921,767 First Midwest Bancorp 221,187 3,406,280 Glacier Bancorp 214,617 4,779,521 Hanmi Financial 107,588 2,136,698 Home BancShares 134,888 3,995,383 Independent Bank 47,972 1,814,781 LegacyTexas Financial Group 105,269 2,086,432 MB Financial 162,487 4,616,256 National Penn Bancshares 359,055 3,482,834 NBT Bancorp 91,610 2,107,946 Northwest Bancshares 219,534 2,590,501 OFG Bancorp 117,146 a 1,886,051 Old National Bancorp 311,789 4,181,090 Oritani Financial 136,475 1,925,662 Pinnacle Financial Partners 101,121 3,634,289 PrivateBancorp 200,198 6,074,007 Provident Financial Services 162,688 2,824,264 S&T Bancorp 97,849 2,689,869 Simmons First National, Cl. A 54,265 2,030,596 Southside Bancshares 57,006 1,556,264 Sterling Bancorp 180,094 2,373,639 Susquehanna Bancshares 459,246 5,791,092 Texas Capital Bancshares 110,843 b 4,527,937 Tompkins Financial 20,235 1,037,448 TrustCo Bank 184,658 1,187,351 UMB Financial 91,057 4,418,086 United Bankshares 153,943 5,204,813 United Community Banks 135,541 2,373,323 Westamerica Bancorporation 64,820 a 2,636,878 Wilshire Bancorp 169,402 1,541,558 Wintrust Financial 123,525 5,369,632 Capital Goods9.7% AAON 125,576 2,738,813 AAR 100,018 2,866,516 Aceto 66,875 1,297,375 Actuant, Cl. A 159,069 3,676,085 Aegion 91,284 b 1,398,471 AeroVironment 36,172 b 925,642 Albany International, Cl. A 81,615 2,785,520 American Science & Engineering 13,519 627,282 American Woodmark 41,178 b 1,693,651 Apogee Enterprises 69,254 2,995,928 Applied Industrial Technologies 94,836 3,834,220 Astec Industries 46,089 1,638,925 AZZ 57,589 2,429,680 Barnes Group 124,422 4,273,896 Briggs & Stratton 147,606 2,717,427 CIRCOR International 47,937 2,367,608 Comfort Systems USA 103,809 1,728,420 Cubic 47,076 2,461,604 Curtiss-Wright 129,134 8,591,285 DXP Enterprises 28,587 b 1,172,639 Dycom Industries 84,214 b 2,594,633 EMCOR Group 173,425 6,999,433 Encore Wire 54,756 1,677,176 EnerSys 126,861 7,406,145 Engility Holdings 48,451 b 1,933,195 EnPro Industries 52,041 a 3,087,593 ESCO Technologies 83,803 3,018,584 Federal Signal 191,280 2,920,846 Franklin Electric 92,574 3,166,957 GenCorp 142,255 a,b 2,389,884 General Cable 131,907 1,509,016 Gibraltar Industries 67,653 b 1,024,266 Griffon 120,012 1,762,976 Hillenbrand 162,403 5,101,078 John Bean Technologies 83,222 2,512,472 Kaman 62,967 2,394,005 Lindsay 37,246 a 3,218,799 Lydall 49,238 b 1,356,507 Moog, Cl. A 111,304 b 7,824,671 Mueller Industries 138,050 4,333,390 National Presto Industries 9,225 a 581,175 Orbital Sciences 164,483 b 4,620,327 Orion Marine Group 50,589 b 461,878 PGT 82,599 b 709,525 Powell Industries 17,611 687,005 Quanex Building Products 109,758 2,066,743 Simpson Manufacturing 118,479 3,867,155 Standex International 30,246 2,119,942 TASER International 135,743 a,b 3,666,418 Teledyne Technologies 98,160 b 9,329,126 Tennant 46,071 3,004,290 Titan International 105,910 a 946,835 Toro 149,274 9,689,375 Universal Forest Products 60,167 3,011,960 Veritiv 18,766 954,626 Vicor 30,461 b 328,065 Watts Water Technologies, Cl. A 73,570 4,313,409 Commercial & Professional Services4.2% ABM Industries 122,066 3,524,045 Brady, Cl. A 120,903 3,164,032 CDI 36,364 617,824 Exponent 34,028 2,727,004 G&K Services, Cl. A 52,956 3,712,216 Healthcare Services Group 166,387 5,242,854 Heidrick & Struggles International 36,877 817,194 Insperity 57,339 2,404,798 Interface 153,035 2,404,180 Kelly Services, Cl. A 84,461 1,427,391 Korn/Ferry International 143,007 b 4,075,700 Matthews International, Cl. A 72,253 3,347,481 Mobile Mini 109,569 3,977,355 Navigant Consulting 146,509 b 2,114,125 On Assignment 130,851 b 4,596,796 Resources Connection 104,396 1,743,413 Tetra Tech 156,083 3,594,591 The Brink's Company 147,480 3,305,027 TrueBlue 131,143 b 2,893,015 UniFirst 43,497 5,051,307 United Stationers 107,777 4,344,491 US Ecology 45,948 1,905,004 Viad 41,695 1,124,931 WageWorks 76,001 b 4,183,095 Consumer Durables & Apparel4.0% Arctic Cat 41,737 1,403,198 Callaway Golf 148,917 1,215,163 Crocs 197,221 b 2,090,543 Ethan Allen Interiors 78,233 2,129,502 G-III Apparel Group 48,738 b 4,737,334 Helen of Troy 67,487 b 5,076,372 Iconix Brand Group 133,749 b 4,445,817 iRobot 71,546 a,b 2,257,276 La-Z-Boy 143,825 3,838,689 M/I Homes 58,256 b 1,202,404 Meritage Homes 89,988 b 3,276,463 Movado Group 55,420 1,331,743 Oxford Industries 38,198 2,136,796 Perry Ellis International 15,275 b 365,225 Quiksilver 318,458 a,b 595,516 Ryland Group 122,574 4,921,346 Skechers USA, Cl. A 108,515 b 6,548,880 Standard Pacific 379,595 b 2,664,757 Steven Madden 162,307 b 5,573,622 Sturm Ruger & Co. 49,988 2,019,515 Unifi 37,348 b 1,203,726 Universal Electronics 45,404 b 2,894,051 Wolverine World Wide 271,225 7,634,984 Consumer Services4.7% American Public Education 54,730 b 1,837,286 Biglari Holdings 2,783 b 1,152,079 BJ's Restaurants 46,450 b 2,057,271 Bob Evans Farms 54,703 a 3,083,608 Boyd Gaming 181,231 b 2,366,877 Buffalo Wild Wings 51,342 a,b 9,155,305 Capella Education 29,091 1,977,897 Career Education 123,606 b 689,721 Cracker Barrel Old Country Store 58,051 a 7,808,440 DineEquity 41,448 4,424,574 Interval Leisure Group 110,766 2,556,479 Jack in the Box 105,558 8,950,263 Marcus 68,456 1,291,080 Marriott Vacations Worldwide 79,491 6,081,062 Monarch Casino & Resort 38,400 b 664,320 Papa John's International 72,765 4,617,667 Pinnacle Entertainment 146,619 a,b 3,100,992 Red Robin Gourmet Burgers 34,034 b 2,637,635 Regis 87,539 b 1,378,739 Ruby Tuesday 125,927 b 758,081 Ruth's Hospitality Group 110,912 1,610,442 Scientific Games, Cl. A 105,091 a,b 1,241,125 Sonic 149,562 4,527,242 Strayer Education 29,270 b 1,961,090 Texas Roadhouse 163,233 5,482,996 Universal Technical Institute 43,320 353,924 Diversified Financials3.3% Calamos Asset Management, Cl. A 67,277 844,326 Cash America International 80,202 1,668,202 Encore Capital Group 50,836 b 1,892,116 Enova International 73,384 1,412,642 Evercore Partners, Cl. A 100,866 4,828,455 EZCORP, Cl. A 102,152 a,b 1,053,187 Financial Engines 137,292 a 4,928,783 First Cash Financial Services 78,462 b 3,901,131 FXCM, Cl. A 75,989 a 167,176 Green Dot, Cl. A 102,654 b 1,565,474 Greenhill & Co. 72,499 2,673,763 HFF, Cl. A 96,273 3,270,394 Interactive Brokers Group, Cl. A 130,418 3,994,703 Investment Technology Group 116,031 b 2,407,643 MarketAxess Holdings 104,432 7,933,699 Piper Jaffray 49,556 b 2,529,834 PRA Group 135,595 a,b 6,714,664 Virtus Investment Partners 19,193 2,603,147 World Acceptance 30,532 a,b 2,242,575 Energy3.3% Approach Resources 87,128 a,b 546,293 Arch Coal 529,617 a 491,114 Basic Energy Services 90,847 b 534,180 Bill Barrett 130,406 b 1,330,141 Bonanza Creek Energy 83,378 b 2,174,498 Bristow Group 91,541 5,099,749 C&J Energy Services 101,157 b 1,041,917 Carrizo Oil & Gas 111,394 b 5,023,869 Cloud Peak Energy 134,641 b 914,212 Comstock Resources 131,714 a 532,125 Contango Oil & Gas 41,176 b 1,238,162 Era Group 61,168 b 1,377,503 Exterran Holdings 164,886 4,470,059 Geospace Technologies 29,863 b 716,115 Green Plains 92,148 2,157,185 Gulf Island Fabrication 35,016 580,215 GulfMark Offshore, Cl. A 65,197 a 1,286,337 Hornbeck Offshore Services 80,923 a,b 1,796,491 ION Geophysical 416,928 b 938,088 Matrix Service 76,699 b 1,472,621 Newpark Resources 252,175 b 2,178,792 Northern Oil and Gas 145,444 a,b 913,388 Paragon Offshore 224,514 a 469,234 PDC Energy 96,699 b 4,442,352 Penn Virginia 172,256 a,b 840,609 PetroQuest Energy 161,289 b 472,577 Pioneer Energy Services 185,345 b 767,328 Rex Energy 115,897 a,b 410,275 SEACOR Holdings 48,342 a,b 3,478,207 Stone Energy 148,304 b 2,088,120 Swift Energy 97,977 a,b 208,691 Synergy Resources 205,374 b 2,511,724 Tesco 108,185 a 1,107,814 TETRA Technologies 145,210 b 717,337 US Silica Holdings 140,805 a 3,548,286 Food & Staples Retailing.8% Andersons 74,346 3,344,083 Casey's General Stores 97,296 8,883,125 SpartanNash 88,633 2,283,186 Food, Beverage & Tobacco1.8% Alliance One International 333,748 b 350,435 B&G Foods 125,611 3,748,232 Cal-Maine Foods 71,388 a 2,502,149 Calavo Growers 27,377 1,098,091 Darling Ingredients 397,470 b 6,749,041 Diamond Foods 47,018 b 1,155,702 J&J Snack Foods 37,416 3,671,258 Sanderson Farms 58,494 a 4,677,180 Seneca Foods, Cl. A 22,294 b 576,969 Snyder's-Lance 144,276 4,196,989 Universal 60,636 a 2,435,142 Health Care Equipment & Services8.7% Abaxis 56,193 3,454,746 ABIOMED 84,454 b 4,369,650 Air Methods 87,516 b 3,636,290 Almost Family 13,758 b 417,693 Amedisys 78,623 b 2,215,596 AMN Healthcare Services 124,131 b 2,336,145 AmSurg 120,690 b 6,659,674 Analogic 38,499 3,138,824 AngioDynamics 67,007 b 1,289,550 Anika Therapeutics 48,227 b 1,889,534 Bio-Reference Laboratories 55,869 a,b 1,873,288 Cantel Medical 84,349 3,422,039 Chemed 47,029 a 4,756,513 Computer Programs & Systems 24,403 a 1,202,092 CONMED 78,023 3,717,016 CorVel 31,789 b 1,047,130 Cross Country Healthcare 58,622 b 599,703 CryoLife 75,803 853,542 Cyberonics 62,683 b 3,483,294 Cynosure, Cl. A 36,982 b 1,117,596 Ensign Group 47,865 1,986,398 ExamWorks Group 88,509 b 3,271,293 Gentiva Health Services 57,648 b 1,119,524 Greatbatch 75,000 b 3,642,000 Haemonetics 133,757 b 5,296,777 Hanger 82,302 b 1,776,077 HealthStream 47,212 b 1,334,211 Healthways 83,531 b 1,722,409 ICU Medical 37,464 b 3,131,241 Integra LifeSciences Holdings 55,340 b 3,083,545 Invacare 78,435 1,149,073 IPC Healthcare 41,222 b 1,663,720 Kindred Healthcare 177,559 3,277,739 Landauer 29,920 836,862 LHC Group 45,193 b 1,343,136 Magellan Health 78,629 b 4,727,175 Masimo 119,402 b 3,047,139 MedAssets 162,212 b 3,002,544 Medidata Solutions 130,480 b 5,609,335 Meridian Bioscience 120,398 2,082,885 Merit Medical Systems 89,044 b 1,365,045 Molina Healthcare 74,919 b 3,814,126 MWI Veterinary Supply 32,118 b 6,091,821 Natus Medical 94,607 b 3,557,223 Neogen 88,482 b 4,079,020 NuVasive 116,837 b 5,411,890 Omnicell 100,677 b 3,204,549 PharMerica 82,941 b 1,908,472 Providence Service 29,736 b 1,159,704 Quality Systems 140,252 2,284,705 Select Medical Holdings 251,243 3,396,805 SurModics 60,829 b 1,394,201 West Pharmaceutical Services 194,742 9,602,728 Household & Personal Products.4% Central Garden & Pet, Cl. A 103,199 b 939,111 Inter Parfums 50,373 1,266,881 Medifast 42,236 b 1,338,459 WD-40 39,322 3,226,763 Insurance2.5% American Equity Investment Life Holding 195,667 4,991,465 AMERISAFE 41,460 1,687,422 eHealth 42,233 b 432,466 Employers Holdings 97,538 2,028,790 HCI Group 21,692 1,002,387 Horace Mann Educators 90,463 2,756,408 Infinity Property & Casualty 27,988 1,966,717 Meadowbrook Insurance Group 69,905 580,212 Montpelier Re Holdings 100,910 3,544,968 Navigators Group 32,336 b 2,399,978 ProAssurance 133,636 5,929,429 RLI 85,473 4,009,538 Safety Insurance Group 28,939 1,792,771 Selective Insurance Group 152,070 3,926,447 Stewart Information Services 60,370 2,161,246 United Fire Group 60,477 1,689,727 United Insurance Holdings 41,653 1,017,583 Universal Insurance Holdings 81,508 1,893,431 Materials5.2% A. Schulman 78,696 2,742,556 A.M. Castle & Co. 70,015 a,b 423,591 AK Steel Holding 438,033 a,b 1,660,145 American Vanguard 25,108 280,707 Balchem 76,835 4,069,950 Boise Cascade 86,856 b 3,512,457 Calgon Carbon 164,715 b 3,249,827 Century Aluminum 144,418 b 3,337,500 Clearwater Paper 58,781 b 4,350,970 Deltic Timber 21,708 1,356,750 Flotek Industries 113,406 b 1,833,775 FutureFuel 70,573 775,597 Glatfelter 103,789 2,373,654 Globe Specialty Metals 198,447 3,060,053 H.B. Fuller 120,461 4,956,970 Hawkins 9,943 382,905 Haynes International 24,753 963,634 Headwaters 198,039 b 2,788,389 Innophos Holdings 51,498 3,066,191 Intrepid Potash 111,348 a,b 1,482,042 Kaiser Aluminum 52,833 3,661,855 KapStone Paper and Packaging 204,871 6,119,497 Koppers Holdings 35,375 642,410 Kraton Performance Polymers 74,046 b 1,432,050 LSB Industries 40,348 b 1,260,472 Materion 63,036 2,077,036 Myers Industries 58,642 976,389 Neenah Paper 49,555 2,843,466 Olympic Steel 40,857 560,149 OM Group 82,017 2,296,476 Quaker Chemical 37,269 2,941,269 Rayonier Advanced Materials 110,665 a 1,894,585 RTI International Metals 75,424 b 1,681,955 Schweitzer-Mauduit International 78,601 3,054,435 Stepan 53,146 2,040,806 Stillwater Mining 346,195 b 4,732,486 SunCoke Energy 177,976 2,687,438 Tredegar 46,188 987,961 Wausau Paper 154,403 1,568,734 Zep 56,036 897,697 Media.3% E.W. Scripps, Cl. A 95,338 a,b 1,881,019 Harte-Hanks 143,675 1,044,517 Scholastic 59,370 2,183,629 Sizmek 73,893 b 440,402 Pharmaceuticals, Biotech & Life Sciences3.1% Acorda Therapeutics 106,841 b 4,439,244 Affymetrix 244,366 a,b 2,697,801 Albany Molecular Research 48,747 b 796,039 Cambrex 70,447 b 1,580,126 DepoMed 152,769 b 2,791,090 Emergent BioSolutions 97,543 b 2,734,130 Impax Laboratories 174,815 b 6,410,466 Lannett Company 72,845 b 3,455,038 Ligand Pharmaceuticals 58,740 b 3,343,481 Luminex 102,315 b 1,805,860 Medicines 152,029 b 4,358,671 Momenta Pharmaceuticals 121,863 b 1,312,465 PAREXEL International 152,604 b 9,302,740 Prestige Brands Holdings 144,006 b 4,933,646 Repligen 78,465 b 1,905,915 Sagent Pharmaceuticals 56,082 b 1,439,625 Spectrum Pharmaceuticals 114,974 a,b 804,818 Real Estate9.2% Acadia Realty Trust 157,607 c 5,703,797 Agree Realty 45,236 c 1,566,975 American Assets Trust 100,319 c 4,452,157 Associated Estates Realty 134,133 c 3,341,253 Aviv 67,854 c 2,668,698 Capstead Mortgage 289,004 c 3,473,828 CareTrust 64,402 868,139 Cedar Realty Trust 228,442 c 1,818,398 Chesapeake Lodging Trust 140,424 c 5,156,369 CoreSite Realty 48,998 c 2,146,602 Cousins Properties 520,551 c 5,746,883 DiamondRock Hospitality 546,325 c 7,938,102 EastGroup Properties 86,522 c 5,592,782 Education Realty Trust 108,378 c 3,749,879 EPR Properties 153,927 c 10,014,491 Forestar Group 74,024 b,c 982,298 Franklin Street Properties 193,396 c 2,490,940 GEO Group 204,421 8,896,402 Getty Realty 76,028 c 1,408,799 Government Properties Income Trust 199,496 c 4,548,509 Healthcare Realty Trust 234,302 c 7,050,147 Inland Real Estate 255,035 c 2,902,298 Kite Realty Group Trust 195,594 c 5,977,353 Lexington Realty Trust 537,238 c 6,129,886 LTC Properties 103,596 c 4,860,724 Medical Properties Trust 493,379 c 7,583,235 Parkway Properties 191,549 c 3,505,347 Pennsylvania Real Estate Investment Trust 169,457 c 4,055,106 Post Properties 145,135 c 8,816,951 PS Business Parks 57,792 c 4,860,885 Retail Opportunity Investments 224,765 c 3,971,598 Sabra Health Care 136,841 c 4,474,701 Saul Centers 31,599 c 1,803,987 Sovran Self Storage 92,292 c 8,744,667 Universal Health Realty Income Trust 30,109 1,617,757 Urstadt Biddle Properties, Cl. A 68,697 c 1,614,380 Retailing5.3% Aeropostale 91,572 b 223,436 Barnes & Noble 109,406 a,b 2,569,947 Big 5 Sporting Goods 52,516 625,466 Blue Nile 37,348 b 1,160,776 Brown Shoe Co. 114,211 3,242,450 Buckle 76,831 a 3,902,246 Cato, Cl. A 78,711 3,337,346 Christopher & Banks 108,265 b 564,061 Finish Line, Cl. A 124,121 2,929,256 Francesca's Holdings 117,440 b 1,862,598 Fred's, Cl. A 69,268 1,149,849 FTD Companies 44,529 b 1,525,118 Genesco 59,617 b 4,259,635 Group 1 Automotive 51,281 4,122,480 Haverty Furniture 78,802 1,925,133 Hibbett Sports 59,262 b 2,787,684 Kirkland's 50,437 b 1,173,669 Lithia Motors, Cl. A 63,736 5,398,439 Lumber Liquidators Holdings 66,072 a,b 4,172,447 MarineMax 67,158 b 1,713,201 Men's Wearhouse 116,853 5,430,159 Monro Muffler Brake 73,454 4,197,162 NutriSystem 81,506 1,452,437 Outerwall 57,115 a,b 3,545,699 PEP Boys-Manny Moe & Jack 103,277 b 870,625 PetMed Express 59,167 a 928,922 Pool 118,450 7,368,775 Select Comfort 136,587 b 4,075,756 Sonic Automotive, Cl. A 82,850 2,040,596 Stage Stores 59,858 1,197,160 Stein Mart 53,935 742,146 The Children's Place 65,081 3,901,606 Tuesday Morning 92,686 b 1,640,542 Vitamin Shoppe 76,066 b 3,215,310 VOXX International 67,218 b 537,744 Zumiez 51,508 b 1,920,733 Semiconductors & Semiconductor Equipment3.6% Advanced Energy Industries 108,587 b 2,606,088 Brooks Automation 188,147 2,428,978 Cabot Microelectronics 57,304 b 2,831,391 CEVA 53,662 b 982,551 Cirrus Logic 164,054 b 4,347,431 Cohu 53,365 604,625 Diodes 115,568 b 3,054,462 DSP Group 61,946 b 680,787 Entropic Communications 160,534 b 415,783 Exar 105,222 b 949,102 Kopin 154,486 b 563,874 Kulicke & Soffa Industries 211,891 b 3,214,386 Micrel 73,470 1,033,723 Microsemi 250,325 b 6,974,055 MKS Instruments 141,855 4,966,344 Monolithic Power Systems 96,878 4,600,736 Nanometrics 42,212 b 655,974 Pericom Semiconductor 88,145 1,287,798 Power Integrations 86,291 4,450,890 Rudolph Technologies 62,881 b 630,696 Synaptics 89,886 b 6,904,144 Tessera Technologies 114,229 4,235,611 Ultratech 56,921 b 907,321 Veeco Instruments 90,348 b 2,635,451 Software & Services7.1% Blackbaud 133,442 5,832,750 Blucora 114,102 b 1,542,659 Bottomline Technologies 96,217 b 2,383,295 CACI International, Cl. A 64,283 b 5,437,699 Cardtronics 124,074 b 4,170,127 Ciber 220,795 b 713,168 comScore 78,377 b 3,257,348 CSG Systems International 99,355 2,436,185 Dealertrack Technologies 104,716 b 4,209,583 Dice Holdings 69,328 b 573,343 Digital River 90,093 b 2,300,074 Ebix 86,028 a 1,965,740 Epiq Systems 48,700 849,815 ExlService Holdings 94,310 b 2,770,828 Forrester Research 35,925 1,355,810 Heartland Payment Systems 88,934 4,426,245 iGATE 80,422 b 2,846,939 Interactive Intelligence Group 36,297 b 1,472,206 j2 Global 111,882 6,426,502 Liquidity Services 53,377 a,b 413,138 LivePerson 104,328 b 1,116,310 LogMeIn 65,508 b 3,114,905 Manhattan Associates 195,520 b 8,728,013 ManTech International, Cl. A 61,944 2,015,038 MAXIMUS 180,916 10,080,640 MicroStrategy, Cl. A 23,213 b 3,751,221 Monotype Imaging Holdings 104,669 3,070,988 Monster Worldwide 244,688 b 1,010,561 NetScout Systems 103,210 b 3,705,239 NIC 179,646 2,949,787 Perficient 75,008 b 1,350,144 Progress Software 152,872 b 3,829,444 QuinStreet 77,713 b 397,891 Stamps.com 48,034 b 2,188,909 SYKES Enterprises 96,558 b 2,174,486 Synchronoss Technologies 81,437 b 3,458,629 Take-Two Interactive Software 237,939 b 7,071,547 Tangoe 79,921 b 913,497 TeleTech Holdings 58,037 b 1,280,296 VASCO Data Security International 74,580 a,b 1,603,470 Virtusa 63,017 b 2,360,617 XO Group 82,868 b 1,362,350 Technology Hardware & Equipment6.0% ADTRAN 143,163 a 3,165,334 Agilysys 45,484 b 472,124 Anixter International 71,572 b 5,393,666 Badger Meter 33,852 2,026,381 Bel Fuse, Cl. B 27,512 647,082 Benchmark Electronics 157,619 b 3,819,108 Black Box 47,417 996,231 CalAmp 78,553 b 1,406,884 Checkpoint Systems 130,074 b 1,685,759 Coherent 68,873 b 4,261,861 Comtech Telecommunications 48,609 1,606,041 CTS 106,248 1,699,968 Daktronics 114,098 1,412,533 DTS 49,343 b 1,367,788 Electro Scientific Industries 40,589 254,493 Electronics For Imaging 113,454 b 4,384,997 Fabrinet 98,075 b 1,601,565 FARO Technologies 38,464 b 2,128,982 Harmonic 307,913 b 2,355,534 II-VI 135,761 b 2,333,732 Insight Enterprises 117,003 b 2,769,461 Ixia 147,264 b 1,493,257 Littelfuse 54,272 5,358,817 Mercury Systems 60,623 b 956,631 Methode Electronics 113,232 4,095,601 MTS Systems 31,966 2,310,502 NETGEAR 91,379 b 3,085,869 Newport 107,545 b 1,991,733 OSI Systems 43,380 b 3,035,732 Park Electrochemical 43,156 936,917 Plexus 91,297 b 3,459,243 QLogic 233,029 b 3,113,267 Rofin-Sinar Technologies 80,079 b 2,155,727 Rogers 54,010 b 3,989,179 Sanmina 233,119 b 4,937,460 ScanSource 63,819 b 2,200,479 Super Micro Computer 85,466 b 3,125,492 SYNNEX 64,623 4,794,380 TTM Technologies 154,662 b 1,074,901 ViaSat 103,228 b 5,803,478 Telecommunication Services.7% 8x8 204,374 b 1,575,724 Atlantic Tele-Network 34,231 2,273,965 Cincinnati Bell 439,366 b 1,287,342 Consolidated Communications Holdings 124,361 2,895,124 General Communication, Cl. A 107,982 b 1,585,176 Lumos Networks 34,062 546,014 Spok Holdings 63,569 1,088,301 Transportation2.2% Allegiant Travel 33,135 6,006,381 ArcBest 72,975 2,719,049 Atlas Air Worldwide Holdings 53,205 b 2,404,866 Celadon Group 58,099 1,384,499 Forward Air 80,990 3,636,451 Heartland Express 124,075 3,187,487 Hub Group, Cl. A 80,728 b 2,696,315 Knight Transportation 171,879 4,896,833 Matson 128,788 4,475,383 Roadrunner Transportation Systems 52,176 b 1,060,216 Saia 57,719 b 2,430,547 SkyWest 118,878 1,491,919 UTi Worldwide 187,139 b 2,221,340 Utilities4.0% ALLETE 91,860 5,203,869 American States Water 102,513 4,063,615 Avista 160,777 5,969,650 El Paso Electric 93,743 3,755,345 Laclede Group 102,625 5,517,120 New Jersey Resources 103,612 6,618,735 Northwest Natural Gas 78,135 a 3,899,718 NorthWestern 119,841 6,922,016 Piedmont Natural Gas 193,439 7,716,282 South Jersey Industries 78,491 4,572,101 Southwest Gas 124,519 7,652,938 UIL Holdings 156,374 7,193,204 Total Common Stocks (cost $1,220,155,223) Number of Rights.0% Rights Value ($) Diversified Financials Providence Service (cost $0) 1,228 b 12 Principal Short-Term Investments.0% Amount ($) Value ($) U.S. Treasury Bills; 0.06%, 6/4/15 (cost $729,845) 730,000 d Other Investment.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $12,888,666) 12,888,666 e Investment of Cash Collateral for Securities Loaned3.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $67,103,699) 67,103,699 e Total Investments (cost $1,300,877,433) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At January 31, 2015, the value of the fund's securities on loan was $71,095,861 and the value of the collateral held by the fund was $74,351,538, consisting of cash collateral of $67,103,699 and U.S. Government & Agency securities valued at $7,247,839. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. At January 31, 2015, net unrealized appreciation on investments was $500,958,659 of which $577,792,561 related to appreciated investment securities and $76,833,902 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 9.7 Real Estate 9.2 Health Care Equipment & Services 8.7 Banks 8.4 Software & Services 7.1 Technology Hardware & Equipment 6.0 Retailing 5.3 Materials 5.2 Consumer Services 4.7 Short-Term/Money Market Investments 4.6 Commercial & Professional Services 4.2 Consumer Durables & Apparel 4.0 Utilities 4.0 Semiconductors & Semiconductor Equipment 3.6 Diversified Financials 3.3 Energy 3.3 Pharmaceuticals, Biotech & Life Sciences 3.1 Insurance 2.5 Transportation 2.2 Food, Beverage & Tobacco 1.8 Food & Staples Retailing .8 Telecommunication Services .7 Automobiles & Components .6 Household & Personal Products .4 Media .3 † Based on net assets. Contracts Contracts STATEMENT OF FINANCIAL FUTURES January 31, 2015 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2015 ($) Financial Futures Long Russell 2000 Mini 168 19,508,160 March 2015 ) The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Quoted Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,714,076,467 - - Equity Securities - Foreign Common Stocks+ 7,037,291 - - Mutual Funds 79,992,365 - - Rights+ 12 - - 12 U.S. Treasury - 729,957 - Liabilities ($) Other Financial Instruments: Financial Futures++ (263,314 ) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end January 31, 2015 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Index Funds, Inc. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: March 24, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: March 24, 2015 By: /s/James Windels James Windels Treasurer Date: March 24, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
